Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of U.S. Patent No. 11,336,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the patented claims.
Claim 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,336,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the patented claim. Claim 1 of the patent does not explicitly disclose processor, memory, and stored instructions. However, it would have been obvious to one of ordinary skill in the art to incorporate a processor, a memory, and stored instructions in a projection type display device so that received images may be displayed. 




Instant claims


Patent claims 

1, A projection-type display device that allows adjustment of a projected image, comprising: 

an operation signal detector, configured to receive an operation signal that indicates adjustment content of said projected image that was instructed by way of an operation unit; 

an installation state detector, configured to detect, as an installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to an optical axis of a projection lens;


 and a controller that, upon detecting a signal that corresponds to a first direction by way of said operation signal detector in said first state and said second state, adjusts said projected image by causing said projected image to shift in said first direction, or adjusts said projected image by causing a correction-object site in said projected image to move in said first direction, wherein: 

said controller, when said projection-type display device is changed from said first state to said second state, exchanges a breadth of an adjustment range which is instructed by way of said operation unit in left-right directions of said projected image and a breadth of an adjustment range which is instructed by way of said operation unit in up-down directions of said projected image.


1.(Currently Amended) A projection-type display device that allows adjustment of a projected image, comprising:
 
an operation signal detection unit that configured to receive an operation signal that indicates adjustment content of said projected image that was instructed by way of an operation unit; 

an installation state detection unit configured to detect, as the installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to the optical axis of the projection lens; 

and a control unit that, upon detecting a signal that corresponds to a first direction by way of said operation signal detection unit in said first state and said second state, adjusts said projected image by causing said projected image to shift in said first direction, or adjusts said projected image by causing a correction-object site in said projected image to move in said first direction. wherein:

 said control unit when said projection type display device is changed from said first state to said second state, exchanges a breadth of the adjustment range which is instructed by way of said operation unit in the left-right directions of said projected image and the breadth of the adjustment range which is instructed by way of said operation unit in the up-down directions of said projected image.

2. The projection-type display device according to claim 1, wherein: said second state includes: a 90-degree state in which said projection-type display device of said first state is rotated 90 degrees to the right around an axis that is parallel to the optical axis of said projection lens; and a 270-degree state in which said projection-type display device of said first state is rotated 90 degrees to the left around an axis that is parallel to the optical axis of said projection lens; and said controller: in the 90-degree state, reverses a sign of a value of the adjustment range in the up-down directions of said projected image; and in said 270-degree state, reverses a sign of a value of the adjustment range in the left-right directions of said projected image.


3. (Currently Amended) The projection-type display device according to claim 1, wherein: said second state includes: a 90-degree state in which said projection-type display device of said first state is rotated 90 degrees to the right around an axis that is parallel to the optical axis of said projection lens; and a 270-degree state in which said projection-type display device of said first state is rotated 90 degrees to the left around an axis that is parallel to the optical axis of said projection lens; and said control unit: in the 90-degree state, reverses a [[the]] sign of the value of the adjustment range in the up-down directions of said projected image; and in said 270-degree state, reverses a [[the]] sign of the value of the adjustment range in the left-right directions of said projected image.

3. The projection-type display device according to claim 1, wherein: said controller, when said installation state of said projection-type display device is changed from said first state to said second state, exchanges an adjustment value which is instructed by way of said operation unit in the left-right directions of said projected image and an adjustment value which is instructed by way of said operation unit in the up-down directions of said projected image.


4. (Currently Amended) The projection-type display device according to claim 1, wherein: said control unit, when said installation state of said projection-type display device is changed from said first state to said second state, exchanges an [[the]] adjustment value which is instructed by way of said operation unit in the left-right directions of said projected image and the adjustment value which is instructed by way of said operation unit in the up- down directions of said projected image.

4. The projection-type display device according to claim 2, wherein: said controller: when said installation state of said projection-type display device is changed from said first state to said second state, exchanges the adjustment value which is instructed by way of said operation unit in the left-right directions of said projected image and the adjustment value which is instructed by way of said operation unit in the up-down directions of said projected image; in said 90-degree state, reverses the signs of the adjustment value and the value of the adjustment range in the up-down directions of said projected image; and in said 270-degree state, reverses the signs of the values of the adjustment value and the value of the adjustment range in the left-right directions of said projected image.


5. (Currently Amended) The projection-type display device according to claim 3, wherein: said control unit: when said installation state of said projection-type display device is changed from said first state to said second state, exchanges an [[the]] adjustment value which is instructed by way of said operation unit in the left-right directions of said projected image and the adjustment value which is instructed by way of said operation unit in the up-down directions of said projected image; in said 90-degree state, reverses the signs of the [[said]] adjustment value and the value of the adjustment range in the up-down directions of said projected image, and in said 270-degree state, reverses the signs of the values of the [[said]] adjustment value and the value of the adjustment range in the left-right directions of said projected image.

5. The projection-type display device according to claim 1, wherein the breadth of the adjustment range in the left-right directions of said projected image differs from the breadth of the adjustment range in the up-down directions of said projected image.



6. (Currently Amended) The projection-type display device according to claim 1, wherein a [[the]] breadth of the adjustment range in the left-right directions of said projected image differs from the breadth of the adjustment range in the up-down directions of said projected image.

6. The projection-type display device according to claim 1, wherein said controller causes an image that indicates an adjustment value and the adjustment range to be displayed together with said projected image.


7. (Currently Amended) The projection-type display device according to claim 1, wherein said control unit causes an image that indicates an [[said]l adjustment value and the adjustment range to be displayed together with said projected image.

7. The projection-type display device according to claim 1, wherein said first direction is any one direction from among the up, down, left, and right directions.


8. (Previously Presented) The projection-type display device according to claim 1, wherein said first direction is any one direction from among the up, down, left, and right directions.
8. The projection-type display device according to claim 1, wherein in said first state, short sides of a display element are parallel to a vertical direction.


9. (Previously Presented) The projection-type display device according to claim 1, wherein in said first state, the short sides of a display element are parallel to the vertical direction.

9. The projection-type display device according to claim 1, wherein in said first state, short sides of said projected image are parallel to a vertical direction.


10. (Previously Presented) The projection-type display device according to claim 1, wherein in said first state, the short sides of said projected image are parallel to the vertical direction.
Claim 10 is an obvious variant of claim 1 of the patented claims. 

Claim 1 of the patent does not explicitly disclose processor, memory, and stored instructions. However, it would have been obvious to one of ordinary skill in the art to incorporate a processor, a memory, and stored instructions in a projection type display device so that received images may be displayed. 

 
10. A projection-type display device that allows adjustment of a projected image, comprising: a processor; and a memory coupled to the processor, the memory storing instructions to cause the processor to perform: 

receiving, by an operation signal detector, an operation signal that indicates adjustment content of said projected image that was instructed; 


detecting, by an installation state detector, as an installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to an optical axis of a projection lens; 



and adjusting, by a controller, upon detecting a signal that corresponds to a first direction by way of said operation signal detector in said first state and said second state, said projected image by causing said projected image to shift in said first direction, or adjusting said projected image by causing a correction-object site in said projected image to move in said first direction, wherein: 

said controller, when said projection-type display device is changed from said first state to said second state, exchanges a breadth of an adjustment range which is instructed in left-right directions of said projected image and a breadth of an adjustment range which is instructed in up-down directions of said projected image.


















1.(Currently Amended) A projection-type display device that allows adjustment of a projected image, comprising:
 




an operation signal detection unit that configured to receive an operation signal that indicates adjustment content of said projected image that was instructed by way of an operation unit; 

an installation state detection unit configured to detect, as the installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to the optical axis of the projection lens; 

and a control unit that, upon detecting a signal that corresponds to a first direction by way of said operation signal detection unit in said first state and said second state, adjusts said projected image by causing said projected image to shift in said first direction, or adjusts said projected image by causing a correction-object site in said projected image to move in said first direction. wherein:

 said control unit when said projection type display device is changed from said first state to said second state, exchanges a breadth of the adjustment range which is instructed by way of said operation unit in the left-right directions of said projected image and the breadth of the adjustment range which is instructed by way of said operation unit in the up-down directions of said projected image.
Claim 11 is an obvious variant of claim 1 of the patented claims. 

Claim 1 of the patent does not explicitly disclose processor, memory, and stored instructions. However, it would have been obvious to one of ordinary skill in the art to incorporate a processor, a memory, and stored instructions in a projection type display device so that received images may be displayed. 







11. A projection-type display device that allows adjustment of a projected image, comprising: a processor; and a memory coupled to the processor, the memory storing instructions to cause the processor to execute: 

receiving an operation signal that indicates adjustment content of said projected image that was instructed; 



detecting, as an installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to an optical axis of a projection lens; 




upon detecting a signal that corresponds to a first direction in said first state and said second state, adjusting said projected image by causing said projected image to shift in said first direction, or adjusting said projected image by causing a correction-object site in said projected image to move in said first direction; 




and when said projection-type display device is changed from said first state to said second state, exchanging a breadth of an adjustment range which is instructed in left-right directions of said projected image and a breadth of an adjustment range which is instructed in up-down directions of said projected image.























1.(Currently Amended) A projection-type display device that allows adjustment of a projected image, comprising:
 



an operation signal detection unit that configured to receive an operation signal that indicates adjustment content of said projected image that was instructed by way of an operation unit; 

an installation state detection unit configured to detect, as the installation state of said projection-type display device, a first state and a second state that is rotated 90 degrees from said first state around an axis that is parallel to the optical axis of the projection lens; 

and a control unit that, upon detecting a signal that corresponds to a first direction by way of said operation signal detection unit in said first state and said second state, adjusts said projected image by causing said projected image to shift in said first direction, or adjusts said projected image by causing a correction-object site in said projected image to move in said first direction. wherein:





 said control unit when said projection type display device is changed from said first state to said second state, exchanges a breadth of the adjustment range which is instructed by way of said operation unit in the left-right directions of said projected image and the breadth of the adjustment range which is instructed by way of said operation unit in the up-down directions of said projected image.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422